DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9,16-17 of U.S. Patent No. 10,559,180. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 9,16-17 of U.S. Patent No. 10,559,180 which encompasses the same metes, bounds and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ184.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov (US 2018/0137288) in view of Basavapatna et al. (US 2013/0191919).
Regarding claims 21, 32, 39, Polyakov discloses a risk management system (abstract) comprising: one or more computer-readable storage media storing (fig. 5): a data structure, wherein the data structure comprises a plurality of vulnerabilities for an asset to a plurality of threat types (page 1, [0008]; page 3, [0032]); and instructions that, when executed by one or more processors, cause the one or more processors (fig. 5); retrieve a particular vulnerability value from the data structure based on the particular threat type responsive to receiving the threat (page 3, [0032]); and determine, based on the particular vulnerability value and the threat, the risk value associated with the asset (page 6, [0052]). Claim 39, determine one or more of the threat events affecting the asset; and generate a risk score for each of the plurality of assets based on the threat events determined to affect the asset (page 8, [0066-0068]); generate a location-specific aggregated risk score for two or more of the plurality of locations based on a combination of the risk score of at least some the plurality of assets associated with the plurality of locations (fig. 1-fig. 5; page 8, [0066-0068]); generate a category-specific risk metric indicating, for each of at least two or more of the plurality of threat categories, a number of threat events associated with the plurality of threat categories (fig. 1-fig. 5; page 8, [0066-0068]); generate user interface data including, within a single interface, visual representations of both location-specific aggregated risk scores for the two or more of the plurality of locations and category-specific risk metrics for the two or more of the plurality of threat categories (fig. 1-fig. 5; page 8, [0066-0068]; page 9, [0074]); and cause the user interface data to be displayed on a display device (page 9, [0074]).
    Polyakov discloses all the limitations set forth above but fails to explicitly disclose receive a threat, the threat comprising a particular threat type of the plurality of threat types, the threat indicating an incident affecting a risk value associated with the asset.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Basavapatna within the system of Polyakov in order to fix the security vulnerabilities to maximize use of security resources thereby improving the reliability of the system.
 Regarding claims 22, 33, 40, Polyakov discloses wherein the asset is at least one of a user, a space, a building, or a device (page 3, [0030]).
Regarding claims 23, 34, Polyakov and Basavapatna disclose all the limitations set forth in claim 1 and Basavapatna further discloses wherein each of the plurality of values comprise a binary indication of whether the asset is affected by the plurality of threat types (page 6, [0054]).
Regarding claims 24, 35, Polyakov discloses wherein each of the plurality of vulnerability values is a numeric value indicating an amount that the asset is affected by each of the plurality of threat types, wherein the numeric value is between zero and one (page 4, [0042]; page 6, [0053]).
 Regarding claims 25, 36, Polyakov discloses wherein the data structure is a matrix comprising a first dimension and a second dimension, wherein a plurality of assets including the asset are associated with the first dimension and the plurality of threat types are associated with the second dimension (fig. 2; page 3, [0032]).
 Regarding claim 26, 37, Polyakov discloses wherein the instructions cause the one or more processors to: provide a data structure retrieve endpoint, wherein the data structure retrieve endpoint is configured to provide the data structure to a requesting device; and provide a data structure update endpoint, wherein the data structure update endpoint is configured to update vulnerabilities of the data structure based on updates received from the requesting device (page 6, [0055-0056]).

receive, via a user interface, a first update to a vulnerability associated with the asset and the particular threat type; and update the data structure with the first update to the vulnerability (fig. 1-fig. 2; page 4, [0034; 0039-0040]).
 Regarding claims 28, 30, Polyakov discloses wherein the instructions cause the one or more processors to: generate, for the asset, a set of threat types that the asset is vulnerable to base on the data structure, wherein the set of threat types are threat types that affect the risk value of the asset; cause the user interface to display the set of threat types; receive, via the user interface, a second update to the set of threat types, the second update comprising an indication to add one or more new threat types, wherein the data structure does not indicate that the risk value of the asset is affected by the one or more new threat types; and update the plurality of vulnerability values of the data structure based on the second update by adding vulnerabilities based on the indication to add the one or more new threat types of the set of threat types (fig. 2; page 1, [0008]; page 3, [0032]).
  Regarding claims 29, 31, Polyakov discloses wherein the instructions cause the one or more processors to: generate a set indicating identifiers of each of a plurality of assets; cause the user interface to display the set indicating the identifiers of each of the plurality of assets; receive a selection of the asset from the set indicating the identifiers of each of the plurality of assets; and update the plurality of vulnerabilities of the data structure in response to receiving the selection of the asset (page 3, [0032]).




Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          

                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandman et al. (US 2017/0180147) discloses sensors and system for accessing and validating sensor data.
Gong et al. (US 2016/0078229) discloses system and method for threat risk scoring of security threats.
Basavapatna et al. (US 2013/0096980) discloses user-defined countermeasures.
Andres et al. (US 8,201,257) discloses system and method of managing network security risks.
Giakouminakis et al. (US 2013/0074188) discloses methods and systems........vulnerabilities.


     Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DP
February 16, 2021